                                                                             Prisoners' Rights Project
                                                                             199 Water Street
                                                                             New York, NY 10038
                                                                             T (212) 577-3300
                                                                             www.legal-aid.org




                                                                             Blaine (Fin) V. Fogg
Via ECF                                                                      President

December 26, 2018                                                            Mary Lynne Werlwas
                                                                             Director
                                                                             Prisoners' Rights Project
Hon. George B. Daniels
United States District Court
500 Pearl Street
New York, New York 10007

Re:    Handberry v. Thompson, 96 Civ. 6161 (GBD)
       Plaintiffs’ Request for an Extension

Dear Judge Daniels:

We represent Plaintiffs in the above-referenced class action. We write to request an
extension until February 1, 2019 to respond to Defendants’ Motion for Partial Confirmation
of Dr. Leone’s Third Report and Opposition to Plaintiffs’ Objections (Docket No. 293).

This is Plaintiffs’ first request for this extension, and is made because Plaintiffs’ counsel
require more time due to holiday and other scheduling issues and the possibility that the
parties may resolve this matter by settlement.

The City Defendants do not object to this extension request, and granting it will not affect
any other obligations currently scheduled in this matter.

Respectfully,

/s/

Stefen R. Short
Dori Lewis
Mary Lynne Werlwas

The Legal Aid Society, Prisoners' Rights Project

Roberto Finzi
Daniel M. Stone

Paul, Weiss, Rifkind, Wharton & Garrison LLP


cc: Janice Birnbaum, Esq., Counsel for City Defendants (Via ECF)
